DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a hubodometer comprising a non-magnetic disc-shaped pendulum holding a pair of permanent magnets arranged to subtend an angle of less than 180 degrees, and being provided with means for exchanging information with an external unit via an NFC electromagnetic link, said magnets being oriented with opposing polarities and an electronic assembly is provided which comprises a bipolar Hall sensor connected to a processor as well as other electronic components, mounted on at least one printed circuit board, wherein said bipolar Hall sensor output is an asymmetrical rectangular wave transitioning between the logical levels "0" and "1", said wave being produced by the traversal of said bipolar Hall sensor through the opposite-polarity magnetic fields of said magnets, a transition between said logical "0" and "1" levels being conditional on sequential passage of said Hall sensor through the magnetic fields of opposite polarities, ether North to South orPatent Attorney Docket No.  Application No. Page 5 South to North, and said processor operating in hibernation in an absence of signals from said bipolar Hall sensor as called for in claim 19.  Therefore, claims 19-30 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        1/24/2022